Citation Nr: 1759837	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran has scheduled to testify at a video conference hearing before a Veterans Law Judge on October 16, 2017.  He failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a heart condition.  He argues that this condition was caused by either exposure to herbicide agents in Thailand or during temporary duty (TDY) in Vietnam or exposure to other chemicals as part of his duties as an aircraft pneudraulic repairman.

The Veteran's military personnel records show service in Thailand from October 1967 to October 1968.  His military occupational specialty was aircraft pneudraulic repairman.  His September 1968 performance review notes that he was selected for TDY to repair a battle damaged aircrafts.  The location of this TDY is not disclosed.  Despite the March 2011 formal finding of unavailability of information to verify exposure to herbicides, the record shows only that the Veteran's personnel folder was requested, there is no indication that any other attempts were made to determine whether the TDY noted in the Veteran's personnel record was in the Republic of Vietnam.  Oddly, the 018 request sent those PIES in December 2010 states "personal trauma PTSD furnish entire personnel file" and does not reference the TDY at all.  Thus, additional attempts must be made to determine the location of the TDY.

Even if service in the Republic of Vietnam is not shown, the Veteran may still be entitled to service connection for a heart condition on a direct basis.  The record shows that the Veteran has a history of coronary artery disease including a heart attack in 2004 and subsequent stent placement.  His November 1968 examination in service noted that the Veteran had been exposed to carbon remover, dry cleaning solvent, and trichloroethylene.  Similarly, his June 1969 in service examination noted exposure to hazards including trichloroethylene, carbon remover, and pneudraulic fluids.  Additionally, in his December 1970 report of medical history, the Veteran reported a history or pain or pressure in his chest.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus far, no VA examination has been provided.  An examination and opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the National Personnel Records Center (NPRC) to request a search of TDY orders or other information related to a TDY between September 1967 and September 1968 to determine whether the Veteran's TDY serve was in the Republic of Vietnam or other area known to have been exposed to herbicide agents.  If NPRC is unable to provide this information, they must indicate whether such records may be available from another source.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

2.  Ensure that the Veteran is scheduled for a VA heart examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address the following:

a.  The examiner is asked to diagnose any and all current heart conditions.

b.  Is it at least as likely as not (50 percent probability or greater) that any diagnosed heart condition had its onset during or was otherwise caused by the Veteran's active duty service?  In making this determination, the examiner is asked to specifically comment on the Veteran's December 1970 report of pain or pressure in his chest and his documented in-service exposure to trichloroethylene, carbon remover, dry cleaning solvent, and pneudraulic fluids.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

3.  Then, readjudicate the claim for entitlement to service connection for a heart condition.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


